— In an action to recover damages for personal injuries, etc., based on negligence and medical malpractice, the defendant appeals from an order of the Supreme Court, Kings County (Bellard, J.), dated September 26, 1988, which denied his motion to limit a retrial to the sole theory of liability submitted to the jury in the first trial.
Ordered that the appeal is dismissed, with costs.
The trial court ruled that evidence of all of the plaintiffs’ theories of medical malpractice would be admissible at the retrial of this action (see, Pocchia v Motahedeh, 123 AD2d 426). It is well settled that no appeal lies from an order adjudicating in advance of trial the admissibility of evidence (CPLR 5701; Menis v Raksin, 154 AD2d 357; Pellegrino v New York City Tr. Auth., 141 AD2d 709). Accordingly, the appeal is dismissed. Brown, J. P., Lawrence, Eiber and Spatt, JJ., concur.